UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NB, et al.
Plaintiffs,
v. Civil Case No. 10-1511 (RJL)
THE DISTRICT OF COLUMBIA, et al.,

Defendants.

\J\v/\-/€\/S%/\/S\-/

ORDER ,{_"

Z.?

For the reasons set forth in the Memorandum Opinion entered this ___ day of July
2011, it is hereby

ORDERED that defendants’ Motion to Dismiss [#10] is GRANTED; and it is
further

ORDERED that the above-captioned case is DISMISSED.

SO ORDERED.

/

wm

RICHARD \J.`LjoN
United States District Judge